WILHQXT, Judge,
concurring.
I concur in the result reached by the majority, although I cannot agree with the conclusion of the trial court that had all of the charges against the appellee been proven “it would not have been sufficient grounds to justify the demotion of a principal.” The statute requires that an administrator be given written notice of any recommendation for his demotion and, when contested, a specific statement of the grounds upon which the recommended demotion is based. Unfortunately, the statute gives us no guidance as to what grounds are sufficient upon which to demote administrative personnel. Appellants have argued that a principal has no tenure right to that position and hence grounds which are sufficient to support the dismissal of a nontenured teacher will suffice to demote a principal. It does not seem to me that the Legislature intended that the grounds necessary for demotion for an administrator be equal to those required to dismiss a tenured teacher. Perhaps the answer lies somewhere between these extremes. In any event, we need not reach this important question because the Superintendent chose the grounds upon which to base his recommendation and the trial court found those grounds to be without factual foundation. This factual finding of the court was not clearly erroneous and I therefore believe the result reached by the trial court should be affirmed.
Appellant’s complaint about the authority of the circuit court to hold the kind of hearing it held here is more properly addressed to the General Assembly than to this Court.